Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.
 
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on October 27, 2020.
Claims 1, 4, 6-18, and 20 have been amended and are hereby entered.    
Claims 1-20 are pending and have been examined. 
This action is made Non-FINAL.

  

Response to Arguments
Applicant's arguments filed September 28, 2020 have been fully considered but they are not persuasive.  
The 112 rejection, spec objection, and claim objection have been withdrawn due to the applicant’s amendments. 
The 103 rejection has been withdrawn due to the applicant’s amendments and arguments. 
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. The examiner respectfully disagrees.  The claims were analyzed using the 2019 PEG guidelines and are still considered 
With respect to Applicant’s arguments, it is not that the claim as a whole is to such an abstract idea that would be the ultimate conclusion under both parts of the analysis. The claims are directed towards the abstract idea of a computer system that recites the steps of …generating…risk score rules…, …transmitting…risk score rules…, …receiving a risk score for a merchant…, …comparing the risk score to a risk score threshold.., …determining…whether to approve or decline the merchant to onboard…, …transmit…the second set of DAC data…, registering…the merchant…accepting payment card transactions…, …generating…weights…(claim 2), …generating the risk score threshold…(claim 3), …determining the risk score…, …transmitting an approval message…(claim 4), …transmitting the second set of …data…(Claim 5), …receiving a plurality of approval messages..,, …generating…a list…, …transmitting the list…(claim 6), …receiving a QR code…, …transmitting the QR code…(Claim 7),  …determining the risk score…, …transmitting a decline message.., …transmitting the risk score... (claim 8), as drafted, is a process that, under its broadest reasonable interpretation, instructing how to onboard a merchant to accept payment card transactions which is method of organizing human activity, such as a commercial interaction and fundamental economic concept.  Accordingly, the claim(s) recite an abstract idea.  The claim as a whole is not more than a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more that the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  Accordingly, the claim(s) recite an abstract idea.  
The claims recite the additional elements of: computing device (including processor and memory) and system. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 17 are directed to an abstract idea without a practical application.  
Additionally, the claims when taken individually or in combination, do not amount to significantly more than the abstract idea itself.  The claims contain the additional limitations of a computing device (including processor and memory) and system.  The additional limitations when considered both individually and in combination do not amount to significantly more because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are merely apply-it. In addition, the instant application’s specification states, “these known systems” [0004]; [0006]; “general and/or specific to a particular programming language” [0076]; “general processing and memory devices” [0089].   
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 and not patent eligible. 
With respect to the argument that the claims are not a commercial interaction nor a method of organizing human activity.  The claims are directed towards the concepts relating to the economy and commerce, such as agreements between agreements between people in the form of contracts, legal obligations, and business relations.  The claims are directed towards the business relations between a buyer, merchant, and acquirer and thus a commercial interaction.  In addition, the claims are directed towards concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sale activities or behaviors; and managing human mental activities and thus the claim are directed towards certain methods of organizing human activities. 
With respect to the argument that the, in the specification at, for example, paragraph [0002-0006], "complete an extensive application process where the merchant is required to provide very detailed financial information so that the acquiring bank can review it before making its decision about whether to underwrite the merchant," which "is very complicated and time consuming, and can prevent many smaller to mid-size merchants from even trying to register for such services." As well as DAC as pointed out in the last paragraph of applicant’[s arguments from the spec, is an improvement to another technology, the examiner respectfully disagrees.  The argument is merely part of the abstract idea and a business solution to a business problem, not a technological solution to a technological problem.   
With respect to the applicant’s argument, on page 14, that the examiner did not provide proof and did not follow the Berkheimer memo, the examiner respectfully disagrees. The examiner provided the following, “the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  ” in the Action. These can simply be mapped to the list of cases in the MPEP 2106.05(d)(II) as follows:
performing repetitive calculations; ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
receiving, processing, and storing data; iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
receiving or transmitting data over a network; i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
In addition, not only do the claims follow where the courts have found similar cases where the computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, but the examiner is providing here where the application’s specification details the same findings as follows: In addition, the instant application’s specification states, “these known systems” [0004]; [0006]; “general and/or specific to a particular programming language” [0076]; “general processing and memory devices” [0089].   
For the reasons explained above applicant’s arguments are not persuasive.  

		 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or NT CRM, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 9 and NT CRM Claim 17.  Claim 1 recites the limitations of …generating…risk score rules…, …transmitting…risk score rules…, …receiving a risk score for a merchant…, …comparing the risk score to a risk score threshold.., …determining…whether to approve or decline the merchant to onboard…, … transmit…the second set of DAC data…, registering…the merchant…accepting payment card transactions…, …generating…weights…(claim 2), …generating the risk score threshold…(claim 3), …determining the risk score…, …transmitting an approval message…(claim 4), …transmitting the second set of …data…(Claim 5), …receiving a plurality of approval messages..,, …generating…a list…, …transmitting the list…(claim 6), …receiving a QR code…, …transmitting the QR code…(Claim 7),  …determining the risk score…, …transmitting a decline message.., …transmitting the risk score... (claim 8).  
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Onboarding merchants to accept payment transactions recites a commercial interaction as well as fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction as well as fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computing device (including processor and memory) and system, in Claim 1 is just applying Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: computing device (including processor and memory) and system. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition the instant application teaches, “these known systems” [0004]; [0006]; “general and/or specific to a particular programming language” [0076]; “general processing and memory devices” [0089].   Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more 1-20 are not patent-eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL: PYMNTS: www.pymnts.com/news/acquiring/2014/talking-the-pain-out-of-merchant-onboarding/; Taking the pain out of merchant onboarding is pertinent because it talks about the process and main competitors that onboard merchants.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694